     Case 2:20-cv-02171-JAM-KJN Document 19 Filed 11/25/20 Page 1 of 3


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   COMMUNITY HEALTH CENTER FOR           No.   2:20-cv-02171-JAM-KJN
     PATIENT ACCESS, et al.,
12
                    Plaintiffs,
13                                         ORDER DENYING PLAINTIFFS’ EX
           v.                              PARTE MOTION FOR TEMPORARY
14                                         RESTRAINING ORDER
     WILLIAM LIGHTBOURNE, Director
15   of the California Department
     of Health Care Services, and
16   CALIFORNIA DEPARTMENT OF
     HEALTH CARE SERVICES,
17
                    Defendants.
18

19        This matter is before the Court on a Motion for Temporary

20   Restraining Order (“TRO”) filed by Community Health Center

21   Alliance for Patient Access, Avenal Community Health Centers,

22   Community Health Centers of the Central Coast, Family Health

23   Centers of San Diego, Imperial Beach Community Clinic, La Maestra

24   Family Clinic, Omni Family Health, Open Door Community Health

25   Centers, Shasta Community Health Center, and South County

26   Community Health Center, Inc. (“Plaintiffs”).         TRO, ECF No. 6.

27   Will Lightbourne and the California Department of Health Care

28   Services (“Defendants”) oppose the motion.         Opp’n, ECF No. 13.
                                           1
     Case 2:20-cv-02171-JAM-KJN Document 19 Filed 11/25/20 Page 2 of 3


1    Plaintiffs have replied to Defendants’ opposition.          Reply, ECF

2    No. 18.

3         Plaintiffs seek to enjoin Defendants from implementing the

4    Medi-Cal Rx Transition, which carves out the pharmacy benefit

5    from California’s Medi-Cal managed care program, or, in the

6    alternative, the Defendants’ waiver extension request, on the

7    grounds that (1) Defendants’ request for federal approval for the

8    carve out was untimely and improperly made; (2) Defendants do not

9    have an alternative method for reimbursing Plaintiffs for their

10   pharmacy benefit outside of managed care that is compliant with

11   federal law; and (3) Defendants’ proposed methodology for

12   reimbursing Plaintiffs post-transition would improperly give

13   Defendants the benefit of the drug discount program that is

14   intended to benefit Plaintiffs and other safety net providers

15   under federal law.     See generally TRO.

16        However, temporary restraining orders are emergency

17   measures, intended to preserve the status quo pending a fuller

18   hearing on the injunctive relief requested, and the irreparable

19   harm must therefore be clearly immediate.         Fed. R. Civ. Proc.

20   65(b)(1).   Here, Plaintiffs failed to adequately prove they face
21   an immediate risk of irreparable harm as Defendants have publicly

22   stated the transition to Medi-Cal RX will not be effective until

23   April 1, 2021.    See Opp’n at 9-13.      From the parties’ briefing,

24   it is clear to the Court that there are numerous factual and

25   legal disputes.    It would be inappropriate to grant the ultimate

26   relief sought at the earliest stage in the proceeding, prior to a
27   more deliberative investigation of the claims’ merits.              See

28   Senate of State of Cal. v. Mosbacher, 968 F.2d 974, 978 (9th Cir.
                                           2
     Case 2:20-cv-02171-JAM-KJN Document 19 Filed 11/25/20 Page 3 of 3


1    1992) (finding that it is inappropriate to grant preliminary

2    relief that results in the non-moving party essentially losing

3    the whole case).

4

5                                 I.    ORDER

6         After careful consideration of all papers filed by both

7    parties, the Court DENIES Plaintiffs’ Ex Parte Motion for a

8    Temporary Restraining Order.

9          Plaintiffs may, of course, file a motion for a preliminary

10   injunction which would allow the Court to consider their

11   arguments regarding the merits, or lack thereof, of their claims.

12   In denying their motion for a TRO, the Court has not reached the

13   issue of the Plaintiffs’ likelihood of success on the merits.       A

14   motion for a preliminary injunction, if filed within the next

15   thirty days, could be heard and decided by the Court prior to the

16   date the Medi-Cal Rx Transition is scheduled to be implemented.

17        IT IS SO ORDERED.

18   Dated: November 24, 2020

19

20
21

22

23

24

25

26
27

28
                                           3
